
	
		II
		112th CONGRESS
		1st Session
		S. 1038
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2011
			Mr. Reid (for himself
			 and Mr. McConnell) introduced the
			 following bill; which was read twice; motion to proceed was made
		
		A BILL
		To extend expiring provisions of the USA
		  PATRIOT Improvement and Reauthorization Act of 2005 and the Intelligence Reform
		  and Terrorism Prevention Act of 2004 until June 1, 2015, and for other
		  purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 PATRIOT Sunsets Extension Act of
			 2011.
		2.Sunset
			 extensions
			(a)USA PATRIOT
			 Improvement and Reauthorization Act of 2005Section 102(b)(1) of
			 the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law
			 109–177; 50 U.S.C. 1805 note, 50 U.S.C. 1861 note, and 50 U.S.C. 1862 note) is
			 amended by striking May 27, 2011 and inserting June 1,
			 2015.
			(b)Intelligence
			 Reform and Terrorism Prevention Act of 2004Section 6001(b)(1) of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law
			 108–458; 50 U.S.C. 1801 note) is amended by striking May 27,
			 2011 and inserting June 1, 2015.
			
